Opinion issued March 12, 2013




                                   In The
                            Court of Appeals
                                   For The
                        First District of Texas

                            NO. 01-11-01015-CR
                                 ____________

                   KEVIN DEWAYNE WARD, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee


            On Appeal from County Criminal Court at Law No. 8
                          Harris County, Texas
                      Trial Court Cause No. 1778267


                        MEMORANDUM OPINION

            Appellant, Kevin Dewayne Ward, has filed a motion to dismiss the

appeal.   The motion complies with Texas Rule of Appellate Procedure 42.2(a).
See TEX. R. APP. P. 42.2(a). We have not issued an opinion in the appeal. See

TEX. R. APP. P. 42.2(b).

      Accordingly, we reinstate and dismiss the appeal. See TEX. R. APP. P.

43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2